Citation Nr: 1413541	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  12-15 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD), effective December 14, 2004, and a rating in excess of 30 percent, effective November 7, 2007.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Tina L. Lucas, Esq. 


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA).  The April 2010 rating decision implemented the Board's March 2010 grant of service connection for PTSD, and assigned the Veteran a 10 percent rating effective December 14, 2004, and an evaluation of 30 percent from November 7, 2007.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In the Veteran's November 2007 VA medical records, the Veteran indicated that he was unable to work due to anxiety, and a July 2010 letter from his attorney requested a TDIU.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of the Veteran's pending increased rating claim and has accordingly listed the raised TDIU claim as an issue. 

The Board notes that, in addition to the paper claims file, there is an electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that his current PTSD rating is more disabling than currently contemplated, and renders him unemployable.  

First, the Veteran stated in November 2007 during an appointment at the VAMC that he had applied for Social Security benefits, and in May 2008 he stated that he had been receiving Social Security disability benefits since February 2008.  These records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2013).  

Second, the Board notes that since it has determined herein that a claim for a TDIU is part of the pending increased rating claim, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Therefore, on remand, he should be sent an appropriate notification letter. 

Accordingly, the case is REMANDED for the following actions:

1.  Request, directly from the Social Security Administration, copies of any adjudication on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.  

If, after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Furnish the Veteran with a 38 C.F.R. § 3.159(b) letter on the issue of entitlement to a TDIU. 
Request that the Veteran complete and return a TDIU claim form so information can be obtained concerning his work background, education and training.

3.  Obtain VA treatment records pertaining to the Veteran that date from February 2012.  

4.  Schedule the Veteran for an examination concerning his claim for an increased rating.  The examiner should provide information concerning the current symptoms and signs of his service-connected psychiatric disorder and the effect of such on his ability to engage in substantially gainful employment.

The examiner should provide information concerning whether the Veteran's service-connected psychiatric disorder renders him unable to secure or follow a substantially gainful occupation, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

If the Veteran's service-connected PTSD does not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disorders, given his current skill set and educational background.  All opinions expressed should be accompanied by supporting rationale and the claims file should be reviewed and considered when rendering an opinion.

5.  After completing the requested action, and any additional notification and/or development warranted, the RO must readjudicate the Veteran's increased rating claim and adjudicate the TDIU claim.  If either benefit sought on appeal remains denied, bearing in mind that the TDIU claim is considered to be on appeal currently, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and afford an appropriate time period for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


